DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.
Claims 1 – 20 have been cancelled. Claims 21 – 40 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 11/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10706237 and U.S. Patent No. 9792281 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 – 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s) a system, method comprising the step of “accessing a log data… training a machine learned model based on the log data…generating one or more suggested responses…”. These limitations as claimed, in the broadest reasonable interpretation, recite steps that could reasonably and practically be performed by a mental process. For example, a person could obtain plurality of information from one or more sources, selecting a portion of data, use it in training a process/model, which is already known in the art. The limitations that can be performed in the human mind falls within the “Mental Process” grouping. The claims therefore recite an abstract idea. This judicial exception is not integrated into a practical application because the steps of “accessing, training, and generating” can be performed by human mind or by a piece of paper. These elements are all recited at a high level of generality and amount to no more than instructions to apply the judicial exception using generic computer components. The step “accessing” information is a mere data gathering step, the “training” step amount to no more than using a computer as a tool to observer the patterns of the information, and the “generating” step is the result of the observing step. The additional limitation” wherein the log data comprises an initial query followed by at least one of a first follow-up query or a second follow-up query” and “wherein the machine learned model is configured to generate a probability distribution associated with the initial query that comprises a first probability that the initial query is followed by the first follow-up query and a second probability that the initial query is followed by the second follow-up query” are insignificant extra-solution data output. It’s just the extra step when analyzing the “structure” of data to obtain the pattern/behavior. The claims are directed to an abstract idea.
In step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it’s directed to a manual process. Additional limitation in claim 1 such as “generate one or more suggestions responses”, do not improve the current technology and does not show how the additional information would make the claim eligible. As discussed above with respect to the computing devices to accessing, training, and generating, generic computer components cannot provide significantly more than the judicial exception. The insignificant extra-solution “wherein the machine learned model is configured to generate one or more suggestions responses” steps are well-understood, routine, and conventional; see MPEP 2106.05(d)(ii). The claim is not patent eligible.
In claims 30, 37, Applicant claims the abstract idea on a computer without adding further limitations that amount to more than generally linking the use of the exception to a particular technological environment. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to “accessing, training, and generating” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The dependent claims 22 – 29, 31 – 36, 38 - 39, do not include additional limitation that provide significantly more than the abstract idea. Additional limitations include “follow-up queries, a surface form, offline, click through data…” are still not improve the patentable of the invention since they are known in the art, wherein the user can analyze/determine and execute action accordingly. Therefore, claims 21 - 40 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 – 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Voccio et al (U.S. 2014/0215443 A1).
♦As per claims 21, 30, 37,
Voccio discloses a computer-implemented method comprising:
“accessing log data of previous sessions between users and digital assistant applications, wherein the log data comprises an initial query followed by at least one of a first follow-up query or a second follow-up query” See Fig. 13, step 1302, Fig. 14, table 1416, paragraph 0142 of Voccio wherein the system “observe messages communication among components”. Each message corresponds to “a query” as in the claim invention.
“training a machine learned model based on the log data, wherein the machine learned model is configured to generate a probability distribution associated with the initial query that comprises a first probability that the initial query is followed by the first follow-up query and a second probability that the initial query is followed by the second follow- up query” See paragraphs 0140, 0142 – 0143, 0149, 0150 of Voccio wherein a Markov chain or probabilistic model is used, [“the frequency of messages that follow a given message may be recorded. From the recorded frequency, transition probabilities may be calculated”, “an n-history (or n-th order) Markov chain may be utilized as the probabilistic model”].
“in response to receiving a current query similar to the initial query, generating one or more suggested responses for a predicted follow-up query based on the first probability and the second probability” See paragraph 0140 of Voccio wherein “a Markov chain may be efficiently constructed by observing a sequence of historical patterns, and may provide probabilistic prediction of future states …may provide probabilities of a particular message (or sequence of messages) being communicated following an occurrence of a given message in a distributed system”.
♦As per claims 22, 31, 38,
“wherein the machine learned model is further trained on extracted filters from follow-up queries in the log data” See paragraph 0140 of Voccio wherein the “a Markov chain may be modified and utilized as the probabilistic model”.
♦As per claims 23, 32, 39,
“generating, a surface form of the suggestion by the machine learned model, wherein the machine learned model is trained offline, and wherein generating the surface form of the suggestion occurs at runtime” See paragraph 0104, 0112, 0114, 0119, 0147 of Voccio (runtime stacks, “the probabilistic model may be generated offline using a stored sequence of observed messages”). 
♦As per claims 24, 33, 40,
“extracting filters from previous queries in the log data, wherein extraction of the filters from the previous queries in the log data occurs offline” See paragraph 0104, 0112, 0114, 0119, 0147 of Voccio (runtime stacks, “the probabilistic model may be generated offline using a stored sequence of observed messages”).
♦As per claims 25,
“wherein a context for the current query includes a user profile and device settings” See paragraphs 0055, 0111, 0151, 0159 of Voccio.
♦As per claims 26,
“wherein the log data includes click-through data” See paragraph 0159 of Voccio.
♦As per claims 27, 34, 
“receiving user input requesting the digital assistant to perform a task; and determining intermediate task data corresponding to the requested task, wherein generating the surface form of the suggestion is further based on the intermediate task data” See paragraph 0140 of Voccio wherein “a Markov chain may be efficiently constructed by observing a sequence of historical patterns, and may provide probabilistic prediction of future states …may provide probabilities of a particular message (or sequence of messages) being communicated following an occurrence of a given message in a distributed system”.
♦As per claims 28, 35, 
“wherein the intermediate task data includes at least one data type selected from the group consisting of a domain, an intent, and a slot” See paragraph 0055 of Voccio [“the type of exchange”].
♦As per claims 29,
“wherein the suggestion is a suggested task to be requested by a user” See paragraph 0124 – 0125 of Voccio.
♦As per claims 36,
“receive updated log data, wherein the machine learned model is trained based on the update log data” See paragraph 0104, 0112, 0114, 0119, 0140, 0147 of Voccio (“the probabilistic model may be generated offline using a stored sequence of observed messages”, “a Markov chain may be modified and utilized as the probabilistic model”).

The following are some related arts:
Greenwood et al (U.S. 9,626,361 B2) discloses a teaching of using the context , browsing history in machine learning mechanism to suggest websites to user (Fig. 3 and associated text, claim 5).
Oztekin et al (U.S. 8,645,390 B1) discloses a method system including the teaching of using search contexts, machine learning, log data, search history to suggest relevance result (Fig. 3B and associated texts).




Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 21 – 40 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Voccio et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161